Citation Nr: 0011874	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for mechanical lower back 
pain syndrome with mild bulging of the L3-L4 disc, currently 
rated at 10 percent disabling, to include the question of the 
propriety of the reduction from 20 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 to May 
1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
December 1994 that reduced the veteran's rating for his back 
disability from 20 percent to 10 percent.

On May 10, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded in July 1999.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

A VA orthopedic examination was conducted in December 1999, 
pursuant to a Board Remand.  The examiner explicitly stated 
that he did not review the report of a VA magnetic resonance 
imaging test conducted at the Baltimore VA medical center, 
and it does not appear that a more recent magnetic resonance 
imaging report dated in September 1998 was reviewed.  
Furthermore, the examination report does not include an 
adequate statement concerning functional impairment of the 
veteran's back due to weakened movement, excess fatigability, 
and incoordination.  The examination report also does not 
include an opinion on the effect of pain on functional 
ability during flare-ups or repeated use.  No adequate 
statement has been provided explaining why these opinions are 
not medically feasible.  Another orthopedic examination and 
opinion is necessary prior to appellate consideration of this 
case.

The United States Court of Appeals for Veterans Claims held 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that the provisions of 38 C.F.R. § 4.59, as they pertain 
to painful motion, must also be specifically addressed by the 
examiner.  In this regard, it should be noted that the 
veteran has complained of pain in his back.  Therefore, an 
examination must include consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation to 
the veteran's back disability.

The United States Court of Appeals for Veterans Claims held 
that "where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as portions of the Board's July 1999 
Remand were not complied with, the veteran's appeal is not 
yet ready for final appellate consideration.

Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
back since May 1999.  After securing any 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the veteran's back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special 
tests and studies should be conducted to 
include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The orthopedic 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe 
in detail the presence or absence and 
the extent of any functional loss due to 
the veteran's back disability and disc 
problems.  The examiner should be asked 
to determine whether the veteran's back 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-
ups or when the back is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's 
service connected back and disc 
problems.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with 
a supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




